PAGE, Justice
(dissenting).
I respectfully dissent.
This case calls on us to interpret Minn. Stat. §§ 176.135 and 176.137 (2012). In interpreting a statute, our goal “is to ascertain and effectuate the intention of the legislature.” Minn.Stat. § 645.16 (2012). “When a statute is clear and unambiguous, our task is limited to construing the words of the statute according to their plain and ordinary meaning.” Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 649 (Minn.2012).
Under section 176.135, an employer must “furnish” to an injured employee any medical treatment, including “apparatus,” that “may reasonably be required at the time of the injury and any time thereafter to cure and relieve from the effects of the injury.” Minn.Stat. § 176.135, subd. 1. The parties agree that the ceiling-mounted motorized lift system constitutes a com-pensable medical expense under this statute.
But in addition to the device itself, the compensation judge found that the costs of installing the device, including the necessary modifications to Washek’s home, were also compensable under section 176.135. This conclusion was not in error. The statute requires the employer to “furnish” the apparatus to the employee, and the ceiling-mounted lift system has not been furnished within the plain meaning of section 176.135, subdivision 1, until it is fully installed and operational. Webster’s Dic*738tionary defines “furnish” as “to provide or supply with what is needed.” Webster’s Third New International Dictionary 923 (1993). The reasonable and necessary medical device is worthless to Washek, and does not “cure and relieve” the effects of her injury, as long as it merely sits in a box. Put another way, the employer has not provided Washek with what is needed to “cure and i’elieve” the effects of her compensable injury until the lift system is installed and functional in her home. Therefore, the employer has not met its statutory obligation under section 176.135 until it has paid to have the device installed, and the device has been installed, in the home. The Workers’ Compensation Court of Appeals (WCCA) understood this requirement. Washek v. New Dimensions Home Health, 2012 WL 683070, at *3 (Minn. WCCA Feb. 7, 2012) (“It is undisputed that the installation of the lift system will yield reasonable and necessary medical benefits for the employee.... [W]e agree ... that the necessary medical apparatus in this case cannot be ‘furnished’ within the meaning of Minn.Stat. § 176.135 until it is installed and available for use by the employee.”). Yet, it nonetheless denied Washek’s claim.
Like the WCCA, the court concludes that the compensation judge erred in finding the structural changes to Washek’s home compensable under section 176.135, despite the fact that the changes are essential to provide what is needed for the device to function. According to the court, the costs associated with installing the device are more properly characterized as “alteration or remodeling” costs subject to MinmStat. § 176.137, subd. 1. That section requires the employer to furnish to a permanently disabled employee “such alteration or remodeling of the employee’s principal residence as is reasonably required to enable the employee to move freely into and throughout the residence and to otherwise adequately accommodate the disability.” Id. For the purposes of this case, the employer’s liability under this section is limited to $60,000. Id., subd. 5 (2010).
The problem with the court’s analysis is that it treats the compensation judge’s decision as though the device was determined to be compensable as an “alteration or remodeling” expense that is “reasonably required to enable the employee to move freely into and throughout the residence and to otherwise adequately accommodate the disability.” Minn.Stat. § 176.137, subd. 1. But that is not what the compensation judge found. As discussed earlier, the compensation judge clearly found that the lift system is compensable because it is reasonably necessary to “cure and relieve the effects” of Washek’s injuries. Minn. Stat. § 176.135, subd. 1. Enabling an injured worker to freely move into and throughout her home is not the same thing as curing and relieving the effects of the injury. Similarly, accommodating a disability is not the same thing as curing and relieving the effects of the injury. To “accommodate” means to “adapt” or “make fit, suitable, or congruous.” Webster’s Third New International Dictionary 12 (1993). “Cure,” on the other hand, means:
1: HEAL a: to restore to health, soundness, or normality ... b: to bring about recovery from ... 2 a: to treat so as to remove, eliminate, or rectify ... b: to free or relieve (a person) from an objectionable or harmful condition or inclination.
Id. at 555. As the compensation judge recognized, the overall purpose of installing the lift system was to heal and eliminate specific and tangible physical harms — including skin breakdown and trauma to the upper extremities — that Washek experienced as a result of her *739injury, not to make her home suitable for her disability generally.
By conflating the provisions of Minn. Stat. §§ 176.135 and 176.137, the court has effectively amended section 176.135 and imposed a judicial cap on benefits intended to cure and relieve injured workers’ injuries. Moreover, by treating the compensation judge’s decision as though the device was determined to be compensable as an “alteration or remodeling” expense, the court has improperly substituted its own factual finding for that of the compensation judge. This it is not allowed to do. Rather, we must affirm such findings unless they are “unsupported by substantial evidence” in view of the record as a whole. MinmStat. § 176.421, subd. 1 (2012); Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54, 60 (Minn.1984) (stating that, in reviewing workers’ compensation decisions, we do not “determine what we would prefer the findings to be”).
The court’s analysis is also faulty for another reason. Under the court’s holding, if a cost can be characterized as an “alteration or remodeling” expense, section 176.137and its compensation cap apply, even if the only purpose of the expenditure is to cure and relieve the effects of the worker’s compensable injury under section 176.135. But nothing in the plain language of either section 176.135 or section 176.137 compels that conclusion. Sections 176.135 and 176.137 do not reference one another, and nothing in section 176.135 suggests that the employer’s liability under that statute is subject to, or in any way limited by, section 176.137’s compensation cap. Likewise, the compensation cap in section 176.137by its own terms does not extend to expenses found compensable under section 176.135. See MinmStat. § 176.137, subd. 5 (limiting an employee’s compensation “under this section ” (emphasis added)).
My reading does not ignore section 176.137or render that section superfluous. I merely read the plain language of the statutes in this case in the only way that gives meaning to each of them, and explain why, when read in conjunction, the compensation judge’s decision is supported. Reading sections 176.135 and 176.137as a whole reveals that the Legislature intended each section to be a separate and independent basis for employer liability. Indeed, each places an obligation on the employer using the affirmative phrase “[t]he employer shall furnish.” Minn.Stat. §§ 176.135, subd. 1, 176.137, subd. 1. Section 176.135 obligates the employer to furnish treatment and apparatus reasonably required to cure and relieve from the effects of injury. Section 176.137 imposes the additional obligation to furnish alteration and remodeling of a residence in order to move freely into and throughout the residence and to otherwise accommodate the disability. As the court notes, section 176.135 was already in existence when the Legislature enacted section 176.137 in 1977. See MinmStat. § 176.135 (1976); Act of May 20, 1977, ch. 177, § 1, 1977 Minn. Laws 291, 291-92 (codified at Minn.Stat. § 176.137 (2012)). By merely adding a new remedy under section 176.137, the Legislature, absent an explicit statement that it was doing so, could not have intended to diminish or limit the existing remedy under section 176.135. Admittedly, as this case shows, the obligations imposed by the two sections may appear to overlap in some respects. But when, as here, the compensation judge finds an expense compensable under section 176.135, and there is no finding that it is compensable under section 176.137, the apparent overlap is of no moment and the compensation cap under section 176.137 has no applicability.
*740For all the foregoing reasons, I would reverse the decision of the WCCA and reinstate the Findings and Order of the compensation judge.